

Exhibit 10.2(c)


AMENDMENT NUMBER TWO
TO THE
TELEPHONE AND DATA SYSTEMS, INC.
2011 LONG-TERM INCENTIVE PLAN


WHEREAS, Telephone and Data Systems, Inc., a Delaware corporation (the
“Company”) has adopted and maintains the Telephone and Data Systems, Inc. 2011
Long-Term Incentive Plan (the “Plan”) for the benefit of certain employees;
WHEREAS, pursuant to Section 8.2 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan as it shall deem advisable, subject to
any requirement of shareholder approval, including under applicable law or the
principal national stock exchange on which the Common Shares of the Company (the
“Common Shares”) are then traded;
WHEREAS, the Board desires to amend the Plan to broaden the circumstances under
which employees of the Company who are not officers may pay for the Common
Shares to be purchased pursuant to the exercise of a stock option by authorizing
the Company to withhold Common Shares which would otherwise be delivered in
connection with such exercise; and
WHEREAS, such amendment is not subject to any required shareholder approval.
NOW, THEREFORE, BE IT RESOLVED, that effective as of February 21, 2019, the
second sentence of Section 4.1(d) of the Plan hereby is amended to read as
follows:
The holder of a Stock Option may pay for the shares of Common Stock to be
purchased pursuant to the exercise of such Stock Option (A) in cash, (B) by
delivery (either actual delivery or by attestation procedures established by the
Company) of previously-owned whole shares of Common Stock having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (C) by authorizing the
Company to withhold whole shares of Common Stock which otherwise would be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise (in the case of such withholding in respect of a holder other than an
Officer, notwithstanding any provision to the contrary within an agreement
evidencing a Stock Option granted prior to February 21, 2019), (D) to the extent
legally permissible, in cash by a broker-dealer acceptable to the Company to
whom the holder has submitted an irrevocable notice of exercise or (E) by a
combination of (A), (B) and (C).
* * * * * *


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Amendment Number Two as of
this 21st day of February, 2019.
 
TELEPHONE AND DATA SYSTEMS, INC.
 
 
 
 
 
By:
/s/ LeRoy T. Carlson, Jr.
 
Its:
President and Chief Executive Officer





























































SIGNATURE PAGE TO
AMENDMENT NUMBER TWO TO
TELEPHONE AND DATA SYSTEMS, INC.
2011 LONG-TERM INCENTIVE PLAN


2